Citation Nr: 1711327	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  08-32 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for arthritis of the left knee. 

2.  Entitlement to service connection for arthritis of the right knee. 

3.  Entitlement to service connection for arthritis of the left foot. 

4.  Entitlement to service connection for arthritis of the right foot. 

5.  Entitlement to service connection for sinusitis, to include as due to herbicide exposure. 

6.  Entitlement to service connection for bronchitis, to include as due to herbicide exposure. 

7.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to herbicide exposure. 

8.  Entitlement to service connection for carcinoma of the colon, to include as due to herbicide exposure. 

9.  Entitlement to service connection for a skin disorder, to include as due to herbicide exposure. 

10.  Entitlement to service connection for bilateral hearing loss.

11.  Entitlement to service connection for vertigo, to include as secondary to hearing loss and/or service-connected tinnitus.

12.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to hearing loss and/or vertigo.

13.  Entitlement to a rating in excess of 10 percent for tinnitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Smith, Counsel

INTRODUCTION

The Veteran served on active duty from September 1965 to September 1967 in the United States Army.  In June 2015, the Board determined that this included service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) St. Petersburg, Florida.

In May 2009, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO; a transcript of the hearing is of record.  

In May 2011, the Veteran testified before the undersigned during a hearing at the RO.  A transcript of that hearing is also of record.  

In August 2011 and February 2013, the Board remanded the appeal for further development.

In June 2015, the Board denied the claims for arthritis of the bilateral knees and feet.  The claims involving hearing loss, vertigo, an acquired psychiatric disorder, and tinnitus were not yet on appeal.  The remaining claims were remanded for further development.  The Board notes that there has been substantial compliance with the June 2015 remand directives, as the RO obtained treatment records and afforded VA examinations responsive to the Board's inquiries.  Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141, 147 (1999).  

The Veteran appealed the Board's decision on the claims for arthritis of the bilateral knees and feet to the United States Court of Appeals for Veterans Claims (Court). 

In a July 2016 Memorandum Decision, the Court vacated the June 2015 Board decision on the claims for arthritis of the bilateral knees and feet, and remanded the matter to the Board for development.

As explained further in the remand below, the claims involving hearing loss, vertigo, an acquired psychiatric disorder, and tinnitus have been added to the appeal pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In response to the most recent supplemental statement of the case (SSOC) dated from October 2015, in November 2015 the Veteran filed two Waivers of AOJ Consideration of Additional Evidence & Waiver of the 30-Day Waiting Period.  At the bottom of each of these forms, the Veteran stated that VA tests and x-rays, as well as a VA compensation and pension examination, were conducted on October 28, 2015,  subsequent to the latest SSOC.  One of the forms indicates that the tests and x-rays were conducted at the Lee County VA Healthcare Center.  The other form indicates the location of the examination and while is somewhat illegible, it appears to perhaps identify the Port Charlotte CBOC.  The Veteran requested the Board to consider the evidence in the first instance, waiving initial consideration by the AOJ, however, the records are not before the Board to review.  The electronic claims files do not contain any VA treatment records or examination reports dated subsequent to the last SSOC.  

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records regardless of whether they appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  These VA treatment records, including the possible examination report, must be obtained prior to the Board's adjudication.  

As noted above, in July 2016, the Court vacated the June 2015 Board decision on the claims for arthritis of the bilateral knees and feet, and remanded the matter to the Board for development.  The Board's decision was vacated because while determining that the claims were to be considered on a theory of aggravation of preexisting conditions under 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306, the Board relied on a November 2013 VA examination report which stated there was no notation of a right knee, left knee, or right foot condition prior to service, and that none were noted at entry.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Reonal v. Brown, 5 Vet. App. 458, 460 (1993).  The Veteran's representative has requested that a new VA examination be provided.  The Board agrees and finds the claims must be remanded for this development.

With regard to the claims for service connection hearing loss, vertigo, and an acquired psychiatric disorder, and the claim for a higher rating for tinnitus, in June 2015 the Veteran submitted a timely notice of disagreement (NOD) in response to a May 2015 rating decision denying these claims.  As the AOJ did not issue a SOC on the claims, they must be remanded for this development.  38 C.F.R. §19.9(c) (2016); see also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  The Board notes that in the NOD, the Veteran stated he was appealing the denial of service connection for tinnitus, despite the fact that a higher rating, rather than service connection, was denied in the underlying rating decision.  Correspondence from his representative in Marcy 2017 notes this ambiguity.  Regardless, the Board resolves doubt in favor of the Veteran and has included the tinnitus claim; the Veteran may choose whether or not to perfect the appeal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue the Veteran a SOC on the claims for service connection for hearing loss, vertigo, and an acquired psychiatric disorder, and the claim for a higher rating for tinnitus.  The Veteran and his representative must be advised that for the Board to have jurisdiction in these matters, he must file a timely substantive appeal responding to the SOC.  Should they submit a timely substantive appeal, the matter must be returned to the Board for appellate review.

2.  Associate with the claims file all VA treatment records, and compensation and pension examination reports, dated since the October 2015 SSOC.  The request should specifically include, but not be limited to, any and all records dated from October 28, 2015 from the Lee County VA Healthcare Center and Port Charlotte CBOC.

All records and/or responses received should be associated with the claims file.  If no records can be obtained, VA's efforts and any resolution determined must be fully documented for the record, and the RO must ensure full compliance with the requirements of 38 C.F.R. §  3.159(e) (2016).  

3.  After associating any additional treatment records with the claims file, schedule the Veteran for a VA examination.  The claims file should be provided to and reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported.  Following an examination of the Veteran and review of the claims file, the examiner should opine as to the following: 

(i) Is it at least as likely as not (50 percent probability or greater) that any current bilateral knee and foot disorders are continuing disease processes of injuries documented prior to service and reported on at the service enlistment examination; (ii) is it at least as likely as not (50 percent probability or greater) that the pre-existing bilateral knee and foot disorders underwent an increase in severity in service (i.e., a permanent worsening of the underlying disease as distinguished from a temporary or intermittent flare-up); (iii) is any increase in severity of the bilateral knee and foot disorders clearly and unmistakably (i.e., highest degree of medical certainty) due to the natural progress of the disease? 

The examiner is advised that the Board has accepted that the Veteran entered service with preexisting bilateral knee and foot injuries, which were noted on entry into service.  The examiner should not render findings to the contrary.  

To answer these questions, the examiner's attention is directed to records reflecting the Veteran's 1960 treatment for injuries of the lower extremities and the report of the Veteran's September 1965 service entrance examination.

For all opinions offered, the examiner must state how and why he or she reached the opinion they did.  If the examiner is unable to answer any question without a resort to speculation, then he or she should state the reasons why he or she was unable to reach an opinion.

4.  Thereafter, readjudicate the claims, considering all evidence.  If the benefits sought remain denied, the Veteran should be provided a SSOC.  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


